Citation Nr: 0004780	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  97-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
migraine headaches.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from January 1973 to April 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which increased the rating for the 
veteran's service-connected migraine headaches from 10 
percent to 30 percent.  The veteran appealed that decision to 
the BVA and the case was referred to the Board for appellate 
review.


REMAND

As a preliminary matter the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

At his December 1999 personal hearing before the undersigned 
Board Member sitting in Chicago, Illinois, the veteran 
testified that his migraines had worsened since his last VA 
examination in January 1996.  In addition, he reported that 
he had recently been scheduled for a Magnetic Resonance 
Imaging (MRI) scan at a VA facility, in connection with his 
headache disability.  These records are not in the claims 
folder.  Therefore, additional development is necessary.  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for migraine 
headaches since June 1997, to 
specifically include records of the MRI 
scan conducted at West Side VA Medical 
Center in November or December 1999, and 
all other hospital and outpatient clinic 
records from the Westside and Lakeside VA 
Medical Centers.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
neurological examination to determine the 
current severity of his migraine 
headaches.  The examiner is requested to 
report the frequency, intensity, and 
duration of migraine attacks, whether 
such attacks are prostrating in nature, 
and whether they are productive of severe 
economic inadaptability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

3.  Following completion of the above 
action, if the claim is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
until he is notified.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


